Citation Nr: 1737221	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-16 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a dental injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that, in his May 2014 substantive appeal, the Veteran requested an RO hearing.  However, in a subsequent April 2016 statement, the Veteran withdrew such hearing request. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.   


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in December 2016 correspondence, the Veteran's representative withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In December 2016, the Veteran's representative submitted a motion to withdraw the Veteran's appeal.  Significantly, attached to this motion was a November 2016 written statement from the Veteran noting that he was "withdrawing the appeal for dental."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


